Citation Nr: 1828516	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  15-00 667A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial compensable evaluation, prior to November 15, 2014, and 10 percent thereafter for degenerative arthritis of the cervical spine.

2.  Entitlement to an increased evaluation in excess of 10 percent for lumbar spine arthritis.

3.  Entitlement to an increased evaluation in excess of 10 percent for left knee arthritis. 


ATTORNEY FOR THE BOARD

K. McDuffie, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1981 to May 1996. 
These matters come to the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In a December 2014 Decision Review Officer (DRO) decision, increased the Veteran's service-connected degenerative arthritis of the cervical spine to 10 percent disabling, effective November 15, 2014.  The issue remains before the Board because the increased rating assigned is not a complete grant of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication otherwise).  

In preparing to decide the issues on appeal, the Board has reviewed the contents of the Veteran's electronic files, including the Content Legacy Manager and Veterans Benefit Management System (VBMS) claims files, using Caseflow Reader.  All records are now in these electronic systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).   VA will notify the Veteran if further action is required.


REMAND

The Board finds that additional development is necessary before the claims on appeal are considered.

The record reflects that the Veteran last underwent VA examinations for the issues on appeal in November 2014.  In the VA appellate form 9 the Veteran indicated that his disabilities have worsened since his last VA examinations.  See VA Form 9 received January 12, 2015.

As the Veteran indicates that his symptoms have worsened since his last examination and there is no recent VA examination of record, the Board finds that a new VA examination is appropriate to assess the current severity of the Veteran's disabilities.  See Snuffer v. Gober, 10 Vet. App. 400, 403-04 (1997).  VA's General Counsel has also indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any recent, outstanding VA or private treatment records and associate them with the electronic claims file.  All records/responses received must be associated with the electronic claims file.  

2.  Schedule the Veteran for VA examination(s) in order to ascertain the current severity of his service-connected cervical, lumbar spine, and left knee disabilities.  Any appropriate evaluations, studies, and testing deemed necessary by the examiner should be conducted, and the results included in the examination report.  The electronic claims file, including a copy of this remand should be reviewed in conjunction with this examination.

a.  For evaluation of his service-connected degenerative arthritis of the cervical spine.  The examiner should render findings responsive to the applicable criteria for rating the service-connected arthritis of the cervical spine, specifically identifying the symptoms, and assessing the severity, of arthritis of the cervical spine.

b.  For evaluation of his service-connected arthritis of the lumbar spine.  The examiner should render findings responsive to the applicable criteria for rating the service-connected arthritis of the lumbar spine, specifically identifying the symptoms, and assessing the severity, of arthritis of the lumbar spine.

c.  For the left knee, the examiner should conduct range of motion testing (expressed in degrees) of the left ankle on both active motion and passive motion and in both weight-bearing and non-weight-bearing (as appropriate) and if possible each joint should be contrasted with the range of the opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly so state and explain why.

The examiner should render specific findings as to whether, during the examination, there is objective evidence of pain on motion, weakness, excess fatigability, and/or incoordination associated with the knee.  If pain on motion is observed, the examiner should indicate the point at which pain begins. 

In addition, based on examination results and the Veteran's documented history and assertions, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the left knee due to pain and/or any other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.

The examiner should also indicate whether the Veteran has ankylosis of the left knee; and, if so, the extent of any such ankylosis.

Additionally, the examiner should identify and comment on the existence or extent of, as appropriate, any recurrent subluxation or lateral instability, cartilage, semilunar, dislocation, with frequent episodes of "locking," pain, and effusion in the joint.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

All examination findings/testing results, along with complete, clearly-stated rationale for the conclusions reached, must be provided.

3.  After completion of the development directed above, to the extent possible, and any additional development of the evidence that the AOJ may deem necessary, the AOJ should review the record and determine if the benefits sought can be granted.  If any benefit sought on appeal remains denied, the Veteran should be furnished a Supplemental Statement of the Case (SSOC) and given the opportunity to respond thereto before this case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




